Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

1. The following is an examiner’s statement of reasons for allowance: the prior-art, the prior-art, Kramer (US PGPub 20110320605), in view of Tameshige (US PGPub 20150074251), and further in view of Frascadore (US Patent 9807116) failed to disclose: a system, comprising: at least one processor; and a memory comprising instructions that, in response to execution by the at least one processor, cause the system at least to: monitor a process of modifying a provisioned set of computing resources of an instantiated virtual machine, the modifying via an update stack describing an updated set of computer resources that includes a differing membership relative to a provisioned set of computer resources described by a current stack; determine, based on the monitoring, that the process has completed at least one change to the set of computing resources of the instantiated virtual machine, wherein the completed at least one change comprises a completed modification to the set of computing resources of the instantiated virtual machine, the completed modification resulting in at least one of an addition to or removal of a computing resource from the instantiated virtual machine; and reverse, in response to a determination that the process should be rolled- back, the completed at least one change to the set of computing resources of the instantiated virtual machine, as recited by the independent claim 21.

Regarding Claim 21, the closest prior-art found, Kramer, Tameshige and Frascadore discloses of a system, comprising: at least one processor; and a memory comprising instructions that, in response to execution by the at least one processor, cause the system at least to: monitor a process of modifying a provisioned set of computing resources of an instantiated virtual machine; determine, based on the monitoring, that the process has completed at least one change to the set of computing resources of the instantiated virtual machine, wherein the completed at least one change comprises a completed modification to the set of computing resources of the instantiated virtual machine, the completed modification resulting in at least one of an addition to or removal of a computing resource from the instantiated virtual machine; and reverse, in response to a determination that the process should be rolled- back, the completed at least one change to the set of computing resources of the instantiated virtual machine.
Individually, Kramer teaches the resource provisioning service 106 comprises one or more processors and memory. In instances where the provisioning service fails to provision one or more of the requested resources (e.g., after repeated tries), the provisioning service may deem the provisioning of the stack a failure and may roll back or tear down those requested resources that the provisioning service has successfully provisioned. Additionally or alternatively, the user (1) may add instructions to the template to call yet another resource(s) or may remove instructions effective to remove a resource(s) from being provisioned.
Tameshige teaches that a resource administrator therefore needs to keep information for determining whether a computer system is capable of meeting a user's request [the right amount of modified/provisioned computing resources]. The first virtualization part virtualizes the computer resources of the server (or the blade server) to construct the plurality of first virtual servers. As the first virtualization part, for example, a hypervisor, a virtual machine monitor (VMM), or the like can be employed.  The first virtualization part can dynamically change the computer resources of the server allocated to the plurality of second virtualization parts, and can cancel the allocation of the computer resources. The first virtualization part holds the amounts of the computer resources allocated to the second virtualization parts, configuration information, and operation history.
Frascadore teaches that the example virtualization manager aggregates physical resources via the example virtualization platforms and presents a central collection of dynamic resources that may be provisioned to example virtual machines in the virtual computing environment. For example, the core services controller may include an example virtual machine provisioner (to manage automated provisioning of virtual machines and their resources). automatically monitoring for an occurrence of a change in a [provisioned] computing resource in a virtual environment. In the illustrated example of FIG. 5, the example compliance assessor includes the example event monitor to detect newly generated events in the virtual computing environment. In some examples, the event monitor may receive messages from the virtualization manager (FIG. 1) when the state of a computing resource changes.
However, the prior art, Kramer, Tameshige and Frascadore failed to disclose the following subject matter such as “the modifying via an update stack describing an updated set of computer resources that includes a differing membership relative to a provisioned set of computer resources described by a current stack”
Claim 26 is the method claim, similar to the claim 1, and claim 34 is the product claim, similar to the claim 1. Therefore, claims 21-40 are allowed.

2. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UK JEON whose telephone number is (571)270-3649.  The examiner can normally be reached on 9am-6pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAE U JEON/Primary Examiner, Art Unit 2193